FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       August 15, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
BRIAN STEVEN RICHMOND,

             Petitioner-Appellant,

v.                                                         No. 12-9000
                                                        (Tax No. 7397-10)
COMMISSIONER OF INTERNAL                                 (U.S. Tax Court)
REVENUE,

             Respondent-Appellee.


                            ORDER AND JUDGMENT*


Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
BALDOCK, Circuit Judge.


      Brian Steven Richmond, proceeding pro se, appeals from a decision of the

United States Tax Court ordering a deficiency in income tax due for tax year 2008

and imposing additions to tax under 26 U.S.C. § 6651(a)(1) and (2). Exercising

jurisdiction under 26 U.S.C. § 7482(a)(1), we affirm.



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Richmond does not dispute that he received wage and interest payments in

2008. Nevertheless, he filed a return and an amended return for tax year 2008

asserting that he received $0 in income and seeking a refund of the wages withheld

for income tax. The Internal Revenue Service (IRS) prepared a “substitute for

return” and calculated that Mr. Richmond owed $4,095 in federal income tax, plus

statutorily authorized additions to tax. Accordingly, it issued a notice of deficiency

to Mr. Richmond, who exercised his right to contest the determination in the Tax

Court. The Tax Court accepted the IRS’s figures and ordered a deficiency of $4,095

and additions. Mr. Richmond does not challenge the mathematical computations

underlying the notice of deficiency and the Tax Court’s decision.

      Instead, he contends that he is “a citizen of Kansas that earned a living through

activities occurring solely under the jurisdiction of Kansas” and that he has not

received “income,” as that term is defined for tax purposes, because he has not

“engag[ed] in optional, or privileged activities that fall under Federal jurisdiction and

result in a meaningful gain.” Aplt. Br. at 1, 3. He further asserts that he “has

lawfully met the criteria of maintaining status as a NonTaxpayor for which all

withholding collected while voluntarily participating in taxation programmes set

forth via Tax or Revenue Acts are to be refunded as the result of filing a tax return.”

Id. at 5-6. “Appellant is not a Taxpayor, and it is proper as a NonTaxpayor to file a

return that is a list of zeros to receive a refund of all withholding that were collected

while voluntarily participating in taxation programmes . . . .” Id. at 9.


                                           -2-
      This court has rejected a variety of meritless arguments to avoid paying federal

income tax. See Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990)

(listing various arguments that “are completely lacking in legal merit and patently

frivolous,” including that “the authority of the United States is confined to the

District of Columbia,” “wages are not income,” “the income tax is voluntary,” “no

statutory authority exists for imposing an income tax on individuals,” and

“individuals are not required to file tax returns fully reporting their income”).

Mr. Richmond’s arguments fall in this category. This court has reiterated that the

federal government has the power to impose an income tax on individuals and noted

that “gross income” includes “‘all income from whatever source derived.’” Wheeler

v. C.I.R., 528 F.3d 773, 776-77 (10th Cir. 2008) (quoting 26 U.S.C. § 61(a)); see also

Charczuk v. C.I.R., 771 F.2d 471, 472-73 (10th Cir. 1985) (discussing federal

authority to impose income tax and stating that wages for services rendered “fall

squarely within the definition of income” (internal quotation marks omitted)). In

short, it is well-settled that wages and interest payments constitute taxable income.

Mr. Richmond cannot elect “nontaxpayer” status.

      The decision of the Tax Court is AFFIRMED.


                                                Entered for the Court


                                                Scott M. Matheson, Jr.
                                                Circuit Judge



                                          -3-